 Case: 4:20-cv-00113-AGF Doc. #: 27 Filed: 05/03/21 Page: 1 of 2 PageID #: 1145




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

CORENA T. MINOR,                                  )
                                                  )
              Plaintiff,                          )
                                                  )
                 vs.                              )     Case No. 4:20-cv-00113-AGF
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of Social Security,                  )
                                                  )
              Defendant.                          )


                             MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s application for attorney’s fees under

the Equal Access to Justice Act, 28 U.S.C. § 2412. Plaintiff is the prevailing party in

this action challenging the decision of Defendant that Plaintiff is only partially disabled,

as defined by the Social Security Act, and was therefore only partially entitled to benefits.

Final judgment was entered on February 2, 2021, and Plaintiff filed the current motion

for fees on April 16, 2021. Plaintiff seeks $9,374.22 in attorney’s fees. Plaintiff asks

that the fees be paid to Plaintiff’s counsel, pursuant to an assignment of fees executed by

Plaintiff.

       Defendant responds that, after discussions with counsel, Plaintiff and Defendant

have agreed to an award of $7,500 in attorney’s fees. Defendant asserts that Astrue v.

Ratliff, 560 U.S. 586 (2010), mandates that the award is to be paid directly to Plaintiff

and may be subject to offset to satisfy any pre-existing debt that the litigant owes to the

United States.
Case: 4:20-cv-00113-AGF Doc. #: 27 Filed: 05/03/21 Page: 2 of 2 PageID #: 1146




       Although Plaintiff’s motion for fees is untimely, having been filed more than 30

days after entry of final judgment, 28 U.S.C. § 2412(d)(1)(B), Defendant has waived any

such objection to the motion. See Hickman v. Berryhill, No. 3:17-CV-00050 BSM, 2018

WL 625103, at *1 (E.D. Ark. Jan. 30, 2018) (holding that the timing requirement of

§ 2412(d)(1)(B) is not jurisdictional and had been waived by the Social Security

Administration); Vasquez v. Barnhart, 459 F. Supp.2d 835, 836-37 (N.D. Iowa 2006)

(same).

       The Court’s review of the record indicates that Plaintiff is entitled to an award of

fees, and that the amount agreed to by the parties is reasonable and properly supported.

As Defendant asserts, Astrue v. Ratliff, 560 U.S. 586 (2010), requires that the fees be paid

directly to Plaintiff, even in light of the assignment signed by Plaintiff.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s application for attorney’s fees is

GRANTED in the amount of $7,500, as agreed to by the parties. ECF No. 25.

       IT IS FURTHER ORDERED that said award shall be made payable to Plaintiff,

and shall be paid by the Social Security Administration.


                                                   _______________________________
                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE
Dated on this 3rd day of May, 2021.




                                               2
